DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed November 23rd, 2021 has been entered. Claims 1, 3-6, 8-9, 12-14, 16-17, 19 and 21-27 are pending. Claims 1, 3, 9, 12, 17 and 19 have been amended, claims 2, 7, 10-11, 15, 18 and 20 have been canceled and claims 21-27 have been added by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 17, 19 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki et al, US 7009128 [Czarnecki] in view of Rodriguez Najera et al, US 9964189 [Rodriguez Najera].
Regarding claim 1, Czarnecki discloses (figs. 1-10) an apparatus (20) comprising:
a movable platform (45) having first and second contacts (205), the first and second contacts (205) electrically coupled via the movable platform (45);

a pivot (185) about which the movable platform (45) rotates to bring the first and second contacts (205) with the third and fourth contacts (75, 120).
Czarnecki fails to disclose an electrically powered actuator to bias the movable platform about the pivot.
Rodriguez Najera discloses (figs.2A-2D) a switching device (200) comprising an electrically powered actuator (210) to bias a movable platform (216) about a pivot (230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching assembly of Czarnecki with the teaching of switching device of Rodriguez Najera, thereby providing an electrically powered actuator for a rotary actuation configured to transition between a first position and second position.
Regarding claim 3, Czarnecki further discloses fifth and sixth contacts (235) of the movable platform (45) to be brought into contact with seventh and eighth contacts (70, 115), respectively, of the stationary portion (65) when the first and second contacts (205) are moved away from the third and fourth contacts (75, 120) due to rotation of the movable platform (45) about the pivot (185).
Regarding claim 4, Czarnecki further discloses where the first and second contacts (205) electrically couple the third and fourth contacts (75, 120) to one another.
Regarding claim 6, Czarnecki further discloses where the first, second, third and fourth contacts (205, 75, 120) define a double-make double-break switch.
Regarding claim 8, Czarnecki further discloses a spring (350) to bias the movable platform (45) to a default position or rotation.

Regarding claim 19, Czarnecki in view of Rodriguez Najera would necessarily be performed the method of testing (ON/OFF Operation) the electrical circuit (2) by driving the electrically powered actuator (210).
Regarding claim 26, Czarnecki further discloses where the third and fourth contacts (75, 120) are electrically coupled to respective contact posts (126, 155) [see fig.9].  
Regarding claim 27, Czarnecki in view of Rodriguez Najera further disclose where the first and second contacts (205) are positioned on a flat portion (190) of the movable platform (45), the flat portion (190) having an aperture to receive at least a portion of the electrically powered actuator (210, Rodriguez Najera).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki and Rodriguez Najera and further in view of Oh, US 9691559.
Regarding claim 5, Czarnecki and Rodriguez Najera fail to disclose wherein the first, second, third and fourth contacts (205, 75,120) define a single-pole single-throw switch.
Oh discloses (figs. 1-6) a circuit breaker where first, second, third and fourth contacts (36, 10) define a single-pole single-throw switch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the switching assembly of Czarnecki with the teaching of Oh, thereby providing a circuit breaker capable of eliminating positional errors of the moving contact and preventing contact failures between points of the contact by increasing the force for returning the moving contact to the normal position.
s 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki and Rodriguez Najera and further in view of Zovath et al, US 4745383 [Zovath].
Regarding claim 21, Czarnecki in view of Rodriguez Najera fail to disclose a magnet to cause movement of the movable platform.
Zovath discloses (figs.1-3) an apparatus (12) where a magnet (14, 16) cause movement of a movable platform (24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the switching assembly of Czarnecki with the teaching of Zovath, thereby providing a magnetic proximity switch which is efficient, smaller in size, and simple in design and operation, requiring a minimum of testing and manual “trial and error” of the placement of the magnets in the device.
Regarding claim 22, Czarnecki further includes a spring (350) operatively coupled to the movable platform (45).  
Regarding claim 23, Czarnecki in view of Rodriguez Najera where the electrically powered actuator (210, Rodriguez Najera) is to be moved to adjust a displacement of the spring (350).  
Regarding claim 24, Rodriguez Najera further discloses where a center axis of a shaft (220) of the electrically powered actuator (210) is aligned with an axis of rotation of the pivot (230).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 12, 14 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Czarnecki.

first and second contacts (205) mounted to a movable platform (45), the first and second contacts (205) electrically coupled via the movable platform (45);
third and fourth contacts (75, 120) mounted to a stationary portion (65), where the movable platform (45) is movable to bring the first and second contacts (205) in contact with the third and fourth contacts (75, 120), respectively, to simultaneously close a current path of an electrical circuit associated with the first, second, third and fourth contacts (205, 75, 120); and
a pivot (185), where the movable platform (45) is to rotate about the pivot (185) to bring the first and second contacts (205) with the third and fourth contacts (75, 120), respectively.
Regarding claim 12, Czarnecki further discloses fifth and sixth contacts (235) of the movable platform (45) to be brought into contact with seventh and eighth contacts (70, 115), respectively, of the stationary portion (65) when the first and second contacts (235) are moved away from the third and fourth contacts (205) due to rotation of the movable platform (45).
Regarding claim 14, Czarnecki further discloses where the first, second, third and fourth contacts (205, 75, 120) define a double-make double-break switch.
Regarding claim 16, Czarnecki further discloses a spring (350) to bias the movable platform (45) to a default position or rotation.
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki in view of Oh, US 9691559.
Regarding claim 13, Czarnecki fails to disclose wherein the first, second, third and fourth contacts (205, 75,120) define a single-pole single-throw switch.
Oh discloses (figs. 1-6) a circuit breaker where first, second, third and fourth contacts (36, 10) define a single-pole single-throw switch.
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki and Rodriguez Najera and further in view of Magome et al, US5512717 [Magome].
Regarding claim 25, Czarnecki in view of Rodriguez Najera fail to disclose wherein the third and fourth contacts are spring-loaded.
Magome discloses (figs. 1-3) a switch where third and fourth contacts (8) are spring-loaded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the switching assembly of Czarnecki with the spring-loaded contacts of Magome, thereby absorbing contact shocks and preventing contact bounce during contact making process.
Response to Arguments
Applicant's arguments filed November 23rd, 2021 were fully considered. All relevant arguments have be fully addressed in the new rejections, above.
Conclusion
	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833